      Case 2:19-cv-00296-TOR      ECF No. 19   filed 05/13/21   PageID.924 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    BESSIE N. MITCHELL,
                                                   NO: 2:19-CV-0296-TOR
 8                              Plaintiff,
                                                   ORDER OF DISMISSAL WITH
 9          v.                                     PREJUDICE

10    ALLSTATE PROPERTY and
      CASUALTY INSURANCE CO., a
11    foreign corporation,

12                              Defendant.

13

14         BEFORE THE COURT is the parties’ Stipulation to Dismiss (ECF No. 18).

15   The parties stipulate that the Plaintiff’s Complaint against Defendant having been

16   fully compromised and settled, shall be dismissed with prejudice and without costs

17   or fees to any party. The Court has reviewed the record and files herein, and is

18   fully informed.

19         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

20   a stipulation signed by all parties who have appeared.



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 2:19-cv-00296-TOR      ECF No. 19     filed 05/13/21   PageID.925 Page 2 of 2




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2      1. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 3         DISMISSED with prejudice and without costs or fees to any party.

 4      2. All deadlines, hearings and trial are VACATED.

 5         The District Court Executive is directed to enter this Order and Judgment of

 6   Dismissal, furnish copies to counsel, and CLOSE the file.

 7         DATED May 13, 2021.

 8

 9                                  THOMAS O. RICE
                                 United States District Judge
10

11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
